Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16813034 application filed 03/09/2020.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5,16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 has multiple instances of the phrase "the flange portion of the perforated plate" and there is insufficient antecedent basis for at least one of these instances of the phrase in the claim.

Claim(s) 16 has the phrase, “fluidly coupling the separator with the oxygen-enriched air outlet port,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the claim is written is unclear which of the nouns the phrase refers too.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR3011483 (herein known as ROUSSIN).


a canister (1,2) with a plenum portion (see Fig. 1: at least part of 1) connecting an inlet portion 4 to an outlet portion 5 and extending circumferentially about a canister axis A, the plenum portion having a plenum diameter that is larger than a canister diameter (as depicted, especially beyond 7) defined by the inlet portion (within 2 near 4) and the outlet portion (within 1 near 5) of the canister, especially at fig 1, para 10
a separator 3 arranged within the canister and axially spanning the plenum portion of the canister, the separator capable of separate air received at the inlet end portion into "oxygen in the air having migrated radially through the hollow fibers" (within scope of a nitrogen-enriched air flow and an oxygen-enriched air flow), especially at fig 1, para 5; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
a perforated plate (7 with openings 13) seated within the plenum portion and fluidly coupling the separator to an oxygen-enriched air outlet port defined by the plenum portion, especially at fig 1, para 12
wherein the perforated plate has a snap-fit major dimension (see Fig. 4: diameter of sleeve 7 engaging with shoulder 36) that is smaller than the plenum diameter to radially support a portion of the separator axially spanning the plenum portion of the canister, especially at figs 1,4, para 3,12


wherein the perforated plate has a perforated portion with a plurality of perforations 13 extending therethrough, especially at fig 1, para 2,5

With regard to claim 3, ROUSSIN teaches 
wherein the perforated plate has a flange portion 9 extending radially outward from the perforated portion of the perforated plate, especially at figs 1,2, para 12

With regard to claim 4, ROUSSIN teaches 
wherein the flange portion is a first flange portion and the perforated plate has a second flange portion 88, wherein the perforated portion connects the first flange portion to the second flange portion, especially at figs 1,2, para 12

With regard to claim 5, ROUSSIN teaches 
wherein the perforated portion of the perforated plate is radially spaced from an interior surface of the plenum portion by the flange portion of the perforated plate (as depicted), the interior surface and the perforated portion defining a plenum therebetween (as depicted), especially at figs 1,2, para 12

With regard to claim 6, ROUSSIN teaches 
wherein the perforated plate extends circumferentially about the separator (as depicted) and abuts a radially outer surface of the separator (as depicted), especially at figs 1,2, para 12

With regard to claim 13, ROUSSIN teaches 
wherein the inlet portion (within 2) of the canister is arranged radially inward of the plenum portion of the canister (1,2), especially at fig 1, para 12
wherein the outlet portion (within 1) of the cannister is arranged radially inward of the plenum portion of the canister (1,2), especially at fig 1, para 10

With regard to claim 15, ROUSSIN teaches 
wherein the snap-fit major dimension of the perforated plate is within the scope of the relative claim language substantially equivalent to the canister diameter, especially at figs 1,4, para 3,12

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR3011483 (herein known as ROUSSIN) in view of US 2005/0247197 A1 (herein known as SNOW).

With regard to claim 17, ROUSSIN teaches

 wherein the perforated plate has a perforated portion with a plurality of perforations extending therethrough, especially at fig 1, para 12
 ROUSSIN does not specifically teach an ozone converter fluidly coupled to the separator; 
But, SNOW teaches an ozone converter 104 fluidly coupled to the separator 74, especially at para 25 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine ROUSSIN with an ozone converter 104 fluidly coupled to the separator 74 of SNOW for the benefit to remove commonly occuring ozone as determined as needed
 ROUSSIN does not specifically teach an oxygen sensor fluidly coupled to the ozone converter by separator; 
But, SNOW teaches an oxygen sensor 116 fluidly coupled to the ozone converter by separator, especially at fig 3, para 28 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine ROUSSIN with an oxygen sensor 116 fluidly coupled to the ozone converter by separator of SNOW for the benefit to monitor the oxygen condition of the system
 ROUSSIN does not specifically teach a flow control valve fluidly coupled to the ozone converter by the separator. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine ROUSSIN with a flow control valve 118 fluidly coupled to the ozone converter by the separator of SNOW for the benefit to control flow out of the separator as determined as needed

With regard to claim 18, ROUSSIN teaches
 wherein the perforated plate extends circumferentially about the separator (as depicted), especially at fig 1, para 12
 wherein the perforated plate abuts a radially outer surface of the separator (as depicted), especially at fig 1, para 12
 ROUSSIN does not specifically teach the nitrogen generation system further comprising: a compressed air source fluidly coupled to the air separation module; 
But, SNOW teaches a compressed air source via 76 fluidly coupled to the air separation module 74, especially at fig 3, para 32,39 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine ROUSSIN with a compressed air source via 76 fluidly coupled to the air separation module 74 of SNOW for the benefit of needed details of an air source for the membrane, and a use for the separated air, the fuel tank


Allowable Subject Matter
Claim(s) 7,8,9,10,11,12,14,19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 20 is allowable subject matter; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
With regard to claim 20, ROUSSIN teaches a method of making an air separation module, comprising:, especially at fig 1, para 1
at a canister (1,2) with a plenum portion (see Fig. 1: at least part of 1) connecting an inlet portion 4 to an outlet portion 5 and extending circumferentially about a canister axis A, especially at fig 1, para 10
the plenum portion (see Fig. 1: at least part of 1) having a plenum diameter larger than a canister diameter (as depicted, especially beyond 7) defined by the inlet portion 
assemble (a compressing of parts together) a perforated plate (7 with openings 13) such that the perforated plate has a assemble (a compressing of parts together) major dimension (associated with 88) smaller than the canister diameter (adjacent bit of 1), especially at fig 1, para 8,12
arranging a separator 3 configured to separate air received at the inlet end (at 4) portion into a nitrogen-enriched air flow and an oxygen-enriched air flow within the canister, especially at fig 1, para 5
the separator spanning the plenum portion and supported radially (as depicted) inward of the plenum portion by the perforated plate, especially at fig 1, para 5
ROUSSIN does not specifically teach seating the perforated plate within the plenum portion of the canister by relaxing the compressed perforated plate

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776